Exhibit 10.9

 

EXECUTIVE INCENTIVE AWARD

RECOUPMENT POLICY

 

WHEREAS, section 304 of the Sarbanes-Oxley Act of 2002 already requires the
Chief Executive Officer and the Chief Financial Officer of Deere to reimburse
Deere for certain Incentive Compensation they receive and profits they realize
on the sale of Deere securities during the 12-month period following the
issuance by Deere of a financial report that, due to misconduct, is materially
noncompliant with any financial reporting requirement under the federal
securities laws;

 

WHEREAS, Incentive Compensation payments (“Incentive Compensation”) under this
policy may include, without limitation, Short Term Incentive (STI) awards;
Mid-Term Incentive Awards (MTI); Long Term Incentive awards, which include
restricted stock units and stock options; and any portion of  pension payments
that are calculated based on Incentive Compensation payments;

 

WHEREAS, for purposes of this policy, the term “Executive” means (i) an
individual designated by the Board of Directors of Deere & Company (“Deere”) as
an executive officer of Deere; and (ii) all other employees of Deere and its
subsidiaries in compensation band IV as determined by Deere’s policies and
procedures.  This policy shall also apply to any retired Executive who meets all
of the requirements for recoupment of Incentive Compensation payments under this
policy; and

 

WHEREAS, the Board Compensation Committee (“Committee”) believes it would be in
the best interests of Deere to adopt a similar policy on recoupment of Incentive
Compensation payments made to other Deere Executives;

 

RESOLVED, that, effective 1 November 2007 (“Effective Date”), if the Committee
learns of any misconduct by an Executive that contributed to Deere’s restatement
of all or a portion of Deere’s financial statements filed with the Securities
and Exchange Commission (“SEC”), the Committee will take any and all actions the
Committee deems necessary to remedy the misconduct and prevent its recurrence.

 

The Committee shall, to the extent permitted by applicable law, determine
whether to require recoupment of any Incentive Compensation paid to an Executive
where:

 

(a)   The following three conditions are met:

 

(1)                         the payment was predicated upon achieving certain
financial results that were subsequently restated due to Deere’s material
noncompliance, as a result of misconduct, with any financial reporting
requirement under the securities laws;

 

(2)                         the Committee determines the Executive engaged in
misconduct that contributed to the need for the restatement;  and

 

(3)                              a lower payment would have been made to the
Executive based upon the restated financial results; and/or

 

1

--------------------------------------------------------------------------------


 

(b)   The following two conditions are met:

 

(1)                        the Committee determines the Executive engaged in
misconduct that contributed to inaccurate operating metrics being used to
calculate Incentive Compensation;

 

(2)                        a lower payment would have been made to the Executive
had the correct operating metrics been properly applied to the calculation of
Incentive Compensation.

 

If the Committee determines that recoupment action is appropriate, the Committee
will, to the extent practicable and permitted by applicable law, seek to recover
from the individual Executive all of the Incentive Compensation paid to the
Executive or credited to the Executive’s deferred compensation account for the
relevant period.  Such recovery may be made in any manner permitted by law,
including, but not limited to, offsetting current incentive and non-incentive
compensation.

 

In determining whether a claim for recoupment of Incentive Compensation from an
Executive is appropriate, the Committee will take into account all relevant
factors.

 

The Committee may, in determining appropriate remedial action, take into account
penalties or punishments imposed by third parties, such as law enforcement
agencies, regulators or other authorities.  The Committee’s power to determine
the appropriate punishment for the wrongdoer is in addition to, and not in
replacement of, any remedies or sanctions imposed by such authorities or any
other third party actions.

 

This policy applies to any restatements of Deere financial statements filed with
the SEC that occur after the Effective Date that meet the requirements of the
policy, including, without limitation, any restatements of any financial
statements of a fiscal year prior to the Effective Date where the restatement
occurs after the Effective Date.

 

2

--------------------------------------------------------------------------------